Citation Nr: 0313569	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  00-01 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia



THE ISSUE

Entitlement to an increased rating for residuals of a right 
knee injury, currently assigned a 20 percent evaluation.



REPRESENTATION

Appellant represented by:	Melinda K. Hart, Attorney



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from September to October 
1973. 

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 rating 
decision by the Atlanta, Georgia, Regional Office (RO), which 
confirmed a 20 percent rating for residuals of a right knee 
injury.  An October 1999 rating decision sheet indicates that 
the right knee disability was coded under Diagnostic Code 
5010 for traumatic arthritis (in addition to Code 5261 for 
rating limitation of knee extension).  In a March 2001 
decision, the Board denied an increased rating for residuals 
of a right knee injury.

Subsequently, appellant appealed the Board's March 2001 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By Order subsequently rendered, the Court 
granted an unopposed Motion for Remand filed by the Secretary 
of the VA (appellee) to vacate the March 2001 Board decision 
and to remand that issue for readjudication in light of the 
recent enactment of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106- 475, 114 Stat. 2096 (Nov. 9, 2000).  

In May 2002, the Board undertook additional development on 
the appellate issue, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  When the additional development was 
completed, the Board provided notice as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903.)  However, on May 1, 2003, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Disabled American Veterans v. Secretary 
of Veterans Affairs invalidated a portion of the Board's 
development regulations, specifically 38 C.F.R. § 19.9(a)(2), 
and (a)(2)(ii).  See Disabled American Veterans, et. al., v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  

Under 38 C.F.R. § 19.9(a)(2), the Board could consider 
additional evidence without having to either remand the case 
to the agency of original jurisdiction for initial 
consideration or obtain the appellant's waiver.  Due to 
procedural due process concerns as a result of the Federal 
Circuit's partial invalidation of the Board's development 
regulations, the Board will address the appellate issue in 
the REMAND section below.  


REMAND

Due to procedural due process concerns as a result of the 
Federal Circuit's decision which partially invalidated the 
Board's development regulations, the right knee disability 
increased rating appellate issue requires appropriate 
procedural development by the RO, including readjudication 
that considers any additional evidence obtained pursuant to 
the Board development regulations prior to said judicial 
invalidation.  

With respect to another matter, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et. seq. (West 2002) became law.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  However, as to the appellate issue, 
it does not now appear that the RO has expressly satisfied 
the Veterans Claims Assistance Act of 2000 requirement that 
VA notify the veteran as to which evidence was to be provided 
by the veteran, and which would be provided by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, said issue is REMANDED for the following:

1.  The RO should send appellant and his 
attorney adequate written notification as 
to the information and evidence necessary 
to substantiate the right knee disability 
increased rating claim at issue, 
including which evidence is to be 
provided by the appellant, and which by 
VA.  See Quartuccio, supra.; and the 
Veterans Claims Assistance Act of 2000.  

2.  The RO should consider any additional 
evidence and readjudicate the right knee 
disability increased rating claim.  

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


